Title: To James Madison from Vincent Gray, 11 February 1804
From: Gray, Vincent
To: Madison, James



Sir,
American Consulate, Havana 11th. February 1804.
It was my intention to have wrote you fully on the subject of the depredations Committed in these seas, by Mr. James D. Barry of your City, but am now prevented, in consequence of his sudden departure in a Vessel touched off the Port in Distress—however I will obtain the necessary Documents relative to those depredations, and forward the same by the Brig Republican of Baltimore, now loading for that place.
The Schooner Dorchester, of Vienna, Joseph White Master, has lately been captured off this Port, carried into Mariel, her cargo of Coffee landed, and after bringing her to anchor off the Moro, and laying off and on two Days sent her as they say, for Martinique; but I have reason to believe that she has been sold and sent to the United States.
The Brig Dove of Boston, Eames Master, belonging to Messrs. James & Thomas H Perkins, has been captured on the south side of the Island, by a French Privateer called the Regulator, sent into the Port of Saint Jag⟨o⟩ de Cuba and the cargo of Coffee landed in the night; after which I presume she will be towed outside of the Moro and scuttled, that being now the way they get clear of the Vessels after robbing them of their Cargoes.
The Sloop Washington of Norfolk from Jamaica and the Danish Schooner Anna of St. Thomas have lately been captured by a National Schooner Captn. Sax and carried into Matanzas—the former with Sugar and Coffee was ransomed for 3100 Dollars, and the latter from St. Thom⟨as⟩ with upwards of 80 Negroes, which the Officers sold along the coast and to the people in and about Matanzas—in spite of every opposition made by the Consignee—and when the officers and men were called to an account for the same by this Government after their arrival here the officers, Prize master and crew deposed in the proper office of the War Department that they had not sold a Negro and that they did not know what had become of the Prize—she having been captured by a British Privateer; notwithstanding the Vessel had been left by the Prize Master in a small port to windward of the Matanzas and some of the Negroes found. And further they all deposed and declared the said Schooner was found without any Marine papers, notwithstanding the said commander had a few days before in presence of his commissary here, presented to me the Danish Papers for said Schooner to prove that she was not American as then reported.
It is also reported here that an American ship has been captured in the old channel, by a French Privateer, and after landing the cargo on the Coast, the crew put into Irons below and the Vessel scuttled and sunk, however this report is not generally believed.
The Ship Elk of Baltimore has been captured by the British, recaptured by the French and was by the last accounts at Trinidad in this Island, and is soon expected here—when she arrives I will have her stopped and detained. However I am fearful that they will not bring any more of their Prizes into this Port. Unless some stop is put to those unwarrantable depredations, It will become necessary, as these Privateers round the Island have no commission, and not answerable to any person, not having given any surety for their good conduct, to send out into these Seas, two Schooners of Eight or Twelve Guns; ToWit; One to cruize off St. Jago De Cuba and the other off the Havana, Matanzas & Mariel.
If you were to write immediately to the Captain General on the subject of those depredations and procure a letter from the French Minister to their Agent here, under whose Orders he now Acts, it would have a happy Effect, as the commissary informed me that he had wrote to the Minister for orders and directed that until further orders from said Minister, all Vessels bound to and from St. Domin⟨go⟩ would be captured by their National Vessels and Privateers under the Proclamation of General Leclerc warning all Persons from Trading with the Brigands. Referring you to my next I am Sir very respectfully Your Mo Obed. Sert.
Vincent Gray
(See Postscript)


P. S. When writing the preceeding I omitted to mention that Alexander Kane Master of the Brig Patsey of Charleston, belonging to Thomas Simons of that place, on his Voyage from Kingston (Jamaica) to Charleston, on the 2d Inst. was robbed of 4615 Dollars the property of Kirk & Lukens of Charleston aforesaid, by another National Schooner fitted out in this Island. His said Brig having been wrecked on Key Blanco, himself & crew have been brought in here. I shall send them to the United States after the Declarations of the Master and themselves are taken here, in the proper office, in order that the National Vessel may in case of her arrival here be detained until the Master delivers up the money. I send you enclosed herewith a copy of the letter to Kirk & Lukens that accompanied the Money—which was after taking out the Bill of Lading returned by the commander thro’ mistake—when his protest is extended I will forward on a Duplicate thereof. I am Sir very Respectfully your mo Obed Servt.
Vincent Gray
 

   
   RC and enclosure (DNA: RG 59, CD, Havana, vol. 1). For enclosure, see n. 2.



   
   Morro Castle (Havana).



   
   The enclosure is a copy of Henry West and Company of Kingston to Kirk and Lukens of Charleston, 16 Jan. 1804 (1 p.), stating that they were sending three boxes of specie totaling $4,515 by the Patsey, Capt. Alexander Kane. They added that provisions still brought reasonable prices, although “lumber is very low & sales dull.”


